Citation Nr: 1440563	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  11-29 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for acquired psychiatric disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from August 1974 to September 1975.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied service connection for PTSD.

The Board has recharacterized the issue regarding a psychiatric disability to include PTSD and non-PTSD disabilities.  The RO adjudicated only the issue of PTSD, without consideration of any non-PTSD psychiatric disabilities.  The United States Court of Appeals for Veterans Claims (Court) has indicated, however, that the scope of a psychiatric disability claim includes any disability that may reasonably be encompassed by the claimant's description of that claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). Here, the Veteran filed a claim for service connection for PTSD.  His VA treatment records show treatment for depression, anxiety, substance dependence, possible PTSD, and possible bipolar disorder.  The Board thus finds that the issue on appeal includes all diagnosed psychiatric disabilities.  Therefore, the Board has recharacterized the issue on appeal to reflect a broad interpretation of the Veteran's service connection claim.

To ensure a total review of the evidence in this case, the Board has reviewed the Veteran's paper claims file and his electronic files on the Virtual VA system and the Veterans Benefits Management System (VBMS).  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that he has psychiatric disability, including PTSD, as a result of traumatic events during service.  He reports that during service other service members threatened, harassed, beat, and raped him.

In adjudicating and denying the Veteran's claim for service connection for PTSD, the RO considered records of VA mental health and medical treatment of the Veteran.  Those treatment records reflect consideration of possible PTSD, without any clinician clearly diagnosing or ruling out that the Veteran has PTSD.  Some treatment records reflect the Veteran's reports of traumatic experiences during and outside of service; but the treatment records do not contain any clinical conclusion or opinion as to the likelihood of a relationship between events during the Veteran's service and his current psychiatric disability.  The Veteran has not had a VA examination addressing his PTSD claim.  The Board is remanding the claim for a VA mental disorders examination, with review of the claims file, to clarify the diagnoses of all current psychiatric disorders and obtain opinion as to the likely etiology of those disorders.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to address the nature and likely etiology of all current psychiatric disorders.  Provide the Veteran's paper claims file and any relevant information from his Virtual VA and VBMS electronic claims files for review.  Ask the examiner to review the claims file and examine the Veteran.  Ask the examiner to provide diagnoses for each current psychiatric disorder, including a specific finding as to whether or not the Veteran has post-traumatic stress disorder (PTSD).  Ask the examiner to provide, if PTSD is diagnosed, an opinion as to whether it is at least as likely as not (at least a 50 percent likelihood) that the PTSD is related to events during the Veteran's service.  Ask the examiner to provide, for each diagnosed psychiatric disorder other than PTSD, an opinion as to whether it is at least as likely as not (at least a 50 percent likelihood) that the disorder began during active service or is related to events during service.  Ask the examiner to explain the reasons and bases for the conclusions reached.

2. Thereafter, review the expanded record and consider the remanded issue.  After ensuring that proper notice has been provided under 38 C.F.R. § 3.304(f)(5), issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the claim.  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).



